Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the amendment dated 12/20/2021, the following occurred: Claims 1, 2, 11-16 and 19 have been amended. 
Claims 1-21 are currently pending. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/20/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zankowski (US 2019/0074079), and in further view of Eriksson (US 2018/0221685).

REGARDING CLAIM 1
	Zankowski discloses a method for solving a radiotherapy treatment plan optimization problem, the method comprising ([0004] teaches radiotherapy treatment planning and [0025] teaches a treatment planning process as an optimization problem (interpreted by examiner as radiotherapy treatment plan optimization problem)): receiving, by processor circuitry, a radiotherapy treatment plan optimization problem ([0033] teaches obtaining and processing image data associated with a patient to generate treatment plan for the patient and teaches a treatment planning step for the planning process, where first treatment planning step generates first output data (interpreted by examiner as receiving a radiotherapy treatment plan optimization problem (planning step)); identifying, based on the particular type of the radiotherapy treatment plan optimization problem, a machine learning model of a plurality of machine learning models, the machine learning model trained to solve the particular ([0004] teaches generating a treatment plan for the patient using an inferential chain that includes multiple AI engines (interpreted by examiner as a machine learning model of a plurality of machine learning models) which are trained separately to perform respective multiple treatment planning steps. [0021] teaches Treatment plan is generated to deliver radiation to a “target” representing, for example, a malignant tumor requiring treatment (e.g., prostate tumor, etc.), while restricting radiation to a proximal healthy structure (e.g., rectum, bladder, etc.) [0025] teaches formulating the treatment planning process as an optimization problem [0033] teaches AI engines trained to perform a treatment planning step of the planning process and teaches obtaining and processing image data associated with a patient to generate treatment plan for the patient and teaches a first AI engine trained to perform a first treatment planning step to generate first output data  based on image data and first input data generated based on image data (interpreted by examiner as a set of decision variables) [0041] teaches that the process includes trained functions and [0041] teaches AI engine is trained to learn a function that maps or transforms the input data to the output data. [0066] teaches AI engine may first deduce a general solution for a full non-convex optimization problem, and then an optimization algorithm is used to create the final 2D fluence maps [0066]-[0067] teach a prediction model trained to create similar results to an optimization algorithm and deducing a general solution (interpreted by examiner as identifying, based on the particular type of the radiotherapy treatment plan optimization problem, a machine learning model of a plurality of machine learning models, the machine learning model trained to solve the particular type of the radiotherapy treatment plan optimization problem) and [0037] teaches that the term “AI engine” may refer to any suitable hardware and/or software component(s) of a computer system that are capable of executing algorithms according to an AI model (interpreted by examiner as the machine learning model)); processing, by the processor circuitry, the radiotherapy treatment plan optimization problem with the ([0033] teaches training AI engines (interpreted by examiner as machine learning model) to perform treatment planning step of the planning process and teaches processing image data associated with a patient to generate treatment plan for the patient and teaches a treatment planning step for the planning process (interpreted by examiner as processing, by the processor circuitry, the radiotherapy treatment plan optimization problem with a machine learning model). [0033] also teaches a second treatment planning step to generate a treatment plan based on first output data and second input data generated based on first output data [0034] teaches training an AI engine to perform segmentation based on image data and training to perform 3D dose prediction (interpreted by examiner as estimate one or more optimization variables of the radiotherapy treatment plan optimization problem by generating one or more estimated values of the set of decision variables) based on input data=structure data, which may be generated based on image data. In a further example, the first AI engine may be trained to perform structure projection estimation based on input data=3D dose data, which may be generated based on the structure data and image data. Alternatively and/or additionally, the second AI engine may be trained using any data generated based on the output data of the first AI engine (interpreted by examiner as the machine learning model is trained to establish a relationship between the one or more optimization variables and parameters of a plurality of training radiotherapy treatment plan optimization problems) [0038] teaches that the term “AI engine” may refer to any suitable hardware and/or software component(s) of a computer system that are capable of executing algorithms according to an AI model and any suitable AI model(s) may be used, such as neural network, deep learning system (interpreted by examiner as wherein the machine learning model includes a deep neural network) [0067] also teaches AI engines using an optimization algorithm); and generating, by the processor circuitry, a solution to the radiotherapy treatment plan optimization problem based on the estimated one or more optimization variables of the radiotherapy treatment plan optimization problem, wherein the solution comprises at least one of radiotherapy device parameters, fluence maps, isocenter locations, beam-angles or beam-on times ([0044] teaches a model for evaluating a probability of certain measurable quantity (also referred to as attribute, feature or parameter) derivable from an intermediate output or final output of the AI engine. Depending on the treatment planning step performed by the AI engine, a “quantity” evaluated by a statistical model may be one of the following: smoothness of 2D fluence maps (interpreted by examiner as the solution comprises fluence maps). [0066] teaches AI engine may be trained using training data and training data may include 2D fluence patterns produced by actual clinical patient treatment plan data. The training process may require multi-parametric analysis of 3D dose data and the projection of target and OAR for each beam oriented around the patient (interpreted by examiner as generating a solution to the radiotherapy treatment plan optimization problem based on the estimated one or more optimization variables of the radiotherapy treatment plan optimization problem). The approach may be purely model-based, in which case the prediction model is trained to create similar results to an optimization algorithm (e.g., Conjugate Gradient Descent 3D dose optimization algorithm). AI engine may first deduce a general solution for a full non-convex optimization problem, and then an optimization algorithm is used to create the final 2D fluence maps (interpreted by examiner as wherein the solution comprises a fluence maps). [0068] and Fig. 4 teach the projection of patient anatomy and resulting 3D isodose shapes may be used to train AI engine to automatically generate a 2D fluence map for each beam orientation).


classifying the radiotherapy treatment plan optimization problem into a particular type; treatment plan optimization problem that comprises an objective function and a set of constraints (Eriksson at [0003] teaches treatment plan optimization that aims to fulfil specified requirements on the dose distribution [0057] teaches all the optimization problems would preferably be specified in advance before the optimization has started and [0051] teaches defining an optimization problem focusing on improving one or more aspects of the dose distribution (interpreted by examiner as classifying the radiotherapy treatment plan optimization problem into a particular type) [0003] also teaches fluence maps are optimized with respect to an objective function [0051] teaches defining an optimization problem can be done by automatically defining objectives or constraints to maintain some qualities of the dose distribution and adding objectives to improve other aspects of the dose distribution (interpreted by examiner as treatment plan optimization problem that comprises an objective function and a set of constraints)); 

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the radiotherapy treatment planning of Zankowski to include the method for radiotherapy optimization as taught by Eriksson, with the motivation of interpolating directly deliverable plans with significant differences between the dose distributions to enable navigation between substantial clinical goal trade-offs (Eriksson [0011]).

REGARDING CLAIM 2
Zankowski and Eriksson disclose the limitation of claim 1.
Eriksson does not explicitly disclose, however Zankowski further discloses:
 (Zankowski at [0034] teaches AI engine may be trained to perform structure projection estimation based on input data=3D dose data (interpreted by examiner as one or more intermediate estimated optimization variables), which may be generated based on the structure data and image data. [0048] teaches that in response to determination that the AI engine does not satisfy certain validation criteria (interpreted by examiner as synthetically generated radiotherapy treatment plan optimization problem), the training phase continues by improving AI engine for the next iteration (interpreted by examiner as one or more intermediate estimated optimization variables used in a subsequent iteration). For example, the training data may be updated to increase or reduce the amount of labeled data, to include alternative labeled data).

REGARDING CLAIM 3
Zankowski and Eriksson disclose the limitation of claim 1.
Eriksson does not explicitly disclose, however Zankowski further discloses:
The method of claim 1, wherein processing the radiotherapy treatment plan optimization problem comprises: processing the radiotherapy treatment plan optimization problem with the machine learning model to estimate one or more initial optimization variables (Zankowski at [0074] teaches additional example AI engines and treatment planning steps as shown in FIG. 6. [0076] and Fig. 6 teaches at k=1, AI engine may be trained to perform segmentation to generate output data=patient structure data based on input data=image data. At k=2, AI engine may be trained to generate output data=beam orientation/trajectory data based on input data=patient structure data. The training data may include image data, segmentation results, fully-optimized treatment delivery plan or a combination thereof. The idea is that patient structure data may be used to drive beam/trajectory locations to create 3D dose data (e.g., dose distributions) that better conform to the target volume while avoiding OARs (interpreted by examiner as estimate one or more initial optimization variables)); and solving the radiotherapy treatment plan optimization problem starting from the one or more initial optimization variables using a different learned or non-learned optimization process (Zankowski at [0037] teaches AI engine may employ any suitable learning model, such as supervised learning, unsupervised learning, semi-supervised learning, reinforcement learning, etc. [0066] teaches the training process may require multi-parametric analysis of 3D dose data and the projection of target and OAR for each beam oriented around the patient. The approach may be purely model-based, in which case the prediction model is trained to create similar results to an optimization algorithm (e.g., Conjugate Gradient Descent 3D dose optimization algorithm) (interpreted by examiner as using a different learned or non-learned optimization process)).

REGARDING CLAIM 4
Zankowski and Eriksson disclose the limitation of claims 1 and 3.
Eriksson does not explicitly disclose, however Zankowski further discloses:
The method of claim 3, wherein the non-learned optimization process includes at least one of a simplex method, an interior point method, a Newton method, a quasi-Newton method, a Gauss-Newton method, a Levenberg- Marquardt method, a linear least-squares method, a gradient descent method, a projected gradient method, a conjugate gradient method, an augmented Lagrangian method, a Nelder-Mead method, a branch and bound method, a cutting plane method, simulated annealing, or sequential quadratic programming (Zankowski at [0066] teaches the prediction model is trained to create similar results to an optimization algorithm (e.g., Conjugate Gradient Descent 3D dose optimization algorithm) (interpreted by examiner as a conjugate gradient method)).

REGARDING CLAIM 5
Zankowski and Eriksson disclose the limitation of claim 1.
Eriksson does not explicitly disclose, however Zankowski further discloses:
The method of claim 1, wherein the plurality of training radiotherapy treatment plan optimization problems includes at least one of: optimization problems derived from previous radiotherapy treatment plans; or synthetically generated problems (Zankowski at [0042] teaches training data and/or statistical model(s) may be obtained to train a particular AI engine. The training data may be user-generated through observations and experience, or machine-generated. The training data may be extracted from past treatment plans developed for past patients. For example, using supervised learning, the training data may include labeled data specifying known input-output mappings. During the training phase, the AI engine is trained to learn a function that maps or transforms the input data to the output data. Additionally or alternatively, using reinforcement learning, statistical model(s) may be used to guide the training process at block 320, such as to favor solutions having certain statistical properties (interpreted by examiner as optimization problems derived from previous radiotherapy treatment plans)).

REGARDING CLAIM 6
Zankowski and Eriksson disclose the limitation of claim 1.
Eriksson does not explicitly disclose, however Zankowski further discloses:
The method of claim 1, wherein the radiotherapy treatment plan optimization problem comprises at least one of images of a patient or patient volume, a segmentation of the patient volume, a (Zankowski at [0052] teaches treatment plan may be generated using additional input data such as dose limits (interpreted as does constraint)).

REGARDING CLAIM 7
Zankowski and Eriksson disclose the limitation of claim 1.
Eriksson does not explicitly disclose, however Zankowski further discloses:
The method of claim 1, wherein the radiotherapy treatment plan optimization problem is a constrained optimization problem (Zankowski at [0052] teaches treatment plan may be generated using additional input data such as prescription, dose limits, etc and [0082] teaches AI engine may be trained to generate output data=treatment plan based on input data=beam orientation/trajectory data and 3D dose data (interpreted by examiner as the constrained optimization problem)), further comprising: converting the radiotherapy treatment plan optimization problem to an unconstrained optimization problem based on a merit function; and processing the converted radiotherapy treatment plan optimization problem with the machine learning model to estimate the one or more optimization variables (Zankowski at [0048] teaches in response to determination that the AI engine does not satisfy certain validation criteria, the training phase continues by improving the AI engine for the next iteration (interpreted by examiner as the merit function). Any suitable improvement(s) may be made at block 350 (interpreted by examiner as converting the radiotherapy treatment plan optimization problem to an unconstrained based on merit function). For example, the training data may be updated to increase or reduce the amount of labeled data, to include alternative labeled data, etc . In another example, outlier cases in the training data may be identified, and removed if necessary (interpreted by examiner as processing the converted radiotherapy treatment plan optimization problem with the machine learning model to estimate the one or more optimization variables). Further, the network architecture or model (hyper) parameters of the AI engine may be updated).

REGARDING CLAIM 8
Zankowski and Eriksson disclose the limitation of claim 1.
Eriksson does not explicitly disclose, however Zankowski further discloses:
The method of claim 1, wherein processing the radiotherapy treatment plan optimization problem with the machine learning model to estimate the one or more optimization variables comprises: selecting a first subset of constraints of the radiotherapy treatment plan optimization problem; performing a first iteration of processing the radiotherapy treatment plan optimization problem with the machine learning model to generate a first estimate of the one or more optimization variables based on the selected first subset of the constraints; selecting a second subset of constraints of the radiotherapy treatment plan optimization problem; and performing a second iteration of processing the radiotherapy treatment plan optimization problem with the machine learning model to generate a second estimate of the one or more optimization variables based on the selected second subset of the constraints (Zankowski at [0034] teaches the “first AI engine” may be trained to perform 3D dose prediction based on input data=structure data, which may be generated based on image data (interpreted by examiner as a first subset of constraints). In a further example, the “first AI engine” may be trained to data (interpreted by examiner as performing a first iteration of processing the radiotherapy treatment plan optimization problem with the machine learning model) perform structure projection estimation based on input data=3D dose data, which may be generated based on the structure data and image data (interpreted by examiner as generate a first estimate of the one or more optimization variables based on the selected first subset of the constraints). The “second AI engine” may be trained to generate treatment plan (interpreted by examiner as performing a second iteration of processing the radiotherapy treatment plan optimization problem with the machine learning model) based on the output data (e.g., 3D dose data, structure projection data, etc.) generated by the first AI engine (interpreted by examiner as a second subset of constraints). Alternatively and/or additionally, the second AI engine may be trained using any data generated based on the output data of the first AI engine (interpreted by examiner generate a second estimate of the one or more optimization variables based on the selected second subset of the constraints). [0048] teaches in response to determination that the AI engine does not satisfy certain validation criteria, the training phase continues by improving the AI engine for the next iteration. For example, the training data may be updated to increase or reduce the amount of labeled data, to include alternative labeled data, etc).

REGARDING CLAIM 9
Zankowski and Eriksson disclose the limitation of claims 1 and 8.
Eriksson does not explicitly disclose, however Zankowski further discloses:
The method of claim 8 further comprising performing one or more additional iterations comprising selecting subsets of constraints and processing the radiotherapy treatment plan optimization problem with the machine learning model (Zankowski at [0036] teaches AI engines may be trained separately and independently from each other, each using a reduced and more manageable number of training datasets. This approach of “discretizing” planning process using inferential chain. [0037] teaches inferential chain may refer generally to a set of AI engines that are each trained to perform a step, an intermediate step or a sub-step associated with radiotherapy treatment planning. [0087] teaches new dataset may be added to the training set (interpreted by examiner as performing one or more additional iterations comprising selecting subsets of constraints), and the AI engine re-trained such that it learns from this new situation (interpreted by examiner as processing the radiotherapy treatment plan optimization problem with the machine learning model)).

REGARDING CLAIM 10
Zankowski and Eriksson disclose the limitation of claims 1 and 9.
Eriksson does not explicitly disclose, however Zankowski further discloses:
The method of claim 9, wherein the first and second subsets of constraints are selected randomly (Zankowski at [0048] teaches in response to determination that the AI engine does not satisfy certain validation criteria, the training phase continues by improving the AI engine for the next iteration. For example, the training data may be updated to increase or reduce the amount of labeled data, to include alternative labeled data, etc (interpreted by examiner as random selection)).

REGARDING CLAIMS 11, 16 and 19
Claims 11, 16 and 19 are analogous to Claim 1 thus Claims 11, 16 and 19 are similarly analyzed and rejected in a manner consistent with the rejection of Claim 1.

REGARDING CLAIM 12
Zankowski and Eriksson disclose the limitation of claims 1 and 11.
Eriksson does not explicitly disclose, however Zankowski further discloses:
The method of claim 11, wherein a first of the plurality of machine learning model is trained in a supervised approach based on a plurality of solutions to the plurality of the training radiotherapy treatment plan optimization problems (Zankowski at [0037] teaches AI engine may employ any suitable learning model, such as supervised learning. [0004] teaches a first AI engine (interpreted by examiner as the first of the plurality of machine learning model)).
REGARDING CLAIM 13
Zankowski and Eriksson disclose the limitation of claims 1 and 12.
Eriksson does not explicitly disclose, however Zankowski further discloses:
The method of claim 12, wherein the first machine learning model is trained in the supervised approach iteratively, in which an intermediate output of one training iteration of the first machine learning model comprising intermediate estimated optimization variables is used in a subsequent training iteration of the first machine learning model (Zankowski at [0044] teaches statistical model may refer generally to a model for evaluating a probability of certain measurable quantity (also referred to as attribute, feature or parameter) derivable from an intermediate output or final output of the AI engine (interpreted by examiner as the first machine learning model) [0042] teaches training data and/or statistical model(s) may be obtained to train a particular k.sup.th AI engine, where k=1, 2, . . . , K. The training data may be extracted from past treatment plans developed for past patients. For example, using supervised learning, the training data may include labeled data specifying known input-output mappings (interpreted by examiner as an intermediate output of one training iteration comprising intermediate estimated optimization variables is used in a subsequent training iteration). During the training phase, the k.sup.th AI engine is trained to learn a function ƒ(I.sub.k)≈O.sub.k that maps or transforms the input data (I.sub.k) to the output data (O.sub.k). Additionally or alternatively, using reinforcement learning, statistical model(s) may be used to guide the training process at block 320, such as to favor solutions having certain statistical properties).

REGARDING CLAIM 14
Claim 14 is analogous to Claim 7 thus Claim 14 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 7.

REGARDING CLAIM 15
Zankowski and Eriksson disclose the limitation of claims 1 and 14.
Eriksson does not explicitly disclose, however Zankowski further discloses:
The method of claim 14, wherein the first machine learning model is trained in an unsupervised approach (Zankowski at [0037] teaches AI engine may employ any suitable learning model, such as unsupervised learning. [0004] teaches a first AI engine (interpreted by examiner as the first machine learning model)).

REGARDING CLAIMS 17 and 20
Claims 17 and 20 are analogous to Claim 2 thus Claims 17 and 20 are similarly analyzed and rejected in a manner consistent with the rejection of Claim 2.

REGARDING CLAIM 18
Zankowski and Eriksson disclose the limitation of claims 1 and 17.
Eriksson does not explicitly disclose, however Zankowski further discloses:
The non-transitory computer-readable medium of claim 17, wherein the radiotherapy treatment plan optimization problem comprises at least one of images of a patient or patient volume, a segmentation of the patient volume, a dose kernel, a dose volume histogram constraint, or a dose constraint, and wherein the solution comprises at least one of radiotherapy device parameters, fluence maps, shot positions, or beam-on times (Zankowski at [0052] teaches treatment plan may be generated using additional input data such as dose limits (interpreted as does constraint) [0066] teaches AI engine may first deduce a general solution for a full non-convex optimization problem, and then an optimization algorithm is used to create the final 2D fluence maps (interpreted by examiner as wherein the solution comprises a fluence maps)).
REGARDING CLAIM 21
Claim 21 is analogous to Claim 17 thus Claim 21 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 17.

Response to Arguments
Rejection under 35 U.S.C. § 101
Regarding the double patenting rejection of claims 1-21, the Examiner has considered the Applicant’s amendments and finds them persuasive.  

Rejection under 35 U.S.C. § 102
Regarding the rejection of claims 1-21, the Examiner has considered the Applicant’s arguments, but does not find them persuasive. Applicant argues
The combination of Zankowski and Becher fails to teach or suggest at least "classifying the radiotherapy treatment plan optimization problem into a particular type; identifying, based on the particular type of the radiotherapy treatment plan optimization problem, a machine learning model of a plurality of machine learning models, the machine learning model being trained to solve the particular type of the radiotherapy treatment plan optimization problem that comprises an objective function, a set of decision variables, and a set of constraints," as recited by the amended independent claims.
Regarding 1, the Examiner respectfully disagrees. The Examiner does not rely on Becher to teach an of the claim limitations. The Examiner previously relied only on Zankowski to teach the features of the claims, however in light of the present amendments, the Examiner has cited new art. Given the broadest reasonable interpretation, Zankowski and Eriksson in combination teach the features of the claims. Please refer to the detailed rejection under 103 section. 

Claim 8 recites: "performing a first iteration of processing the radiotherapy treatment plan optimization problem with the machine learning model to generate a first estimate of the one or more optimization variables ... performing a second iteration of processing the radiotherapy treatment plan optimization problem with the machine learning model to generate a second estimate of the one or more optimization variables." Namely, claim 8 defines one iteration of processing the radiotherapy treatment plan optimization problem to generate a first estimate of the optimization variables and another iteration to generate a second estimate of the same optimization variables. The cited portions of Zankowski discuss using the output of one Al engine to generate an output by another Al engine. However, nowhere does Zankowski teach or suggest that two different iterations of the same machine learning model generate first and second estimates of the same one or more optimization variables, as claimed.
Regarding 2, the Examiner respectfully disagrees. The estimation of Zankowski is based on the image data and training that data (which are interpreted as the one or more optimization variables and given the broadest reasonable interpretation this can teach or suggest that the first and second estimates are of the same one or more optimization variables). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZA TONY KANAAN whose telephone number is (571)272-4664. The examiner can normally be reached on Mon-Thu 7:30am-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 5712726773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-
my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.

/LIZA TONY KANAAN/Examiner, Art Unit 3626         

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626